DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Pat No: 10,386,969 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
3.	Claims 21-40 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 21-30 is the inclusion of the limitations of: receiving: a first current associated with a capacitance of said second electrode and said first electrode, the first current induced on the second electrode by a drive signal applied to the first electrode and capacitively coupled to the second electrode, and13/670,671 CD08019C12March 18, 2019a second current associated with another capacitance of said third electrode and said first electrode, the second current induced on the third electrode by 
The primary reason for the allowance of claims 31-39 is the inclusion of the limitations that a receive circuit coupled to the first, second and third inputs, the receive circuit configured to receive a first current associated with a capacitance of the first and second electrodes, the first current induced on the second electrode by a drive signal applied to the first electrode and capacitively coupled to the second electrode, and a second current associated with another capacitance of the first and third electrodes, the second current induced on the third electrode by the drive signal applied to the first electrode and capacitively coupled to the third electrode; a compare circuit configured to compare capacitance between the second and third electrodes represented by the first and second currents, wherein the capacitance 13/670,671 CD08019C15 March 18, 2019is converted a digital value representative of the result of the comparison of the first and second currents; and a processor configured to detect a feature of a conductive object proximate to the capacitive sensor array, based on a differential capacitance represented by a difference between the first and second currents. It is these limitations found in the claims, as they 
The primary reason for the allowance of claim 40 is the inclusion of the limitations that each of the second plurality of electrodes receives an induced current from a signal applied to at least one of the first plurality of electrodes and capacitively coupled to each of the second plurality of electrodes, 13/670,671 CD08019C17 March 18, 2019wherein the induced current on each of the second plurality of electrodes is converted to a digital value by an integration circuit, the digital value representative of the signal and the capacitive coupling between the at least one of the first plurality of electrodes and each of the second plurality of electrodes, wherein said capacitance comprises the difference in capacitance between two of said second plurality of electrodes and at least one of said of second plurality of electrodes; a capacitive sensor array operable to be controlled by said sensor array controller and operable to respond to a presence of an object proximate to said sensor array; and a data processing module for processing said plurality of capacitive measurements to detect the presence of a feature of the object proximate to said capacitive sensor array. It is these limitations found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes the claim allowable over the prior art.


Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862           

/TOAN M LE/Primary Examiner, Art Unit 2864